DETAILED ACTION
This office action is in response to the application filed on July 1, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2022, 08/03/2022 and 07/01/2022 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 and 10 are objected to because of the following informalities:   Claim 1 lines 14 and 21 recites “the target voltage” this should be “a target voltage” and “a target voltage” this should be “the target voltage”. Claim 10 lines 19 and 25 “the target voltage” this should be “a target voltage” and “a target voltage” this should be “the target voltage”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyono US 2006/0291117. (Examiner’s Note: Connection or couple can be direct or indirect connections)
	Regarding Claim 1, Kyono teaches (Figures 5-8) a converter (Fig. 5), comprising: a DC power supply (from 2), a primary power transistor (q1), an auxiliary power transistor (q2), a first capacitor (Cr), a transformer (T1), and a control circuit (at 5, 10 and 12), wherein the first capacitor (Cr) is connected in series to the transformer (T1) to form a series circuit, the series circuit is connected in parallel to a first terminal and a second terminal of the auxiliary power transistor (Q2), a first terminal of the primary power transistor (Q1) is connected to the second terminal of the auxiliary power transistor, a second terminal of the primary power transistor (q1) is connected to either a positive electrode or a negative electrode of the DC power supply (from 2), the first terminal of the auxiliary power transistor (Q2) is connected to the other electrode of the DC power supply, and the negative electrode is grounded (ground); and the control circuit comprises: a detection circuit (12), a power transistor control circuit (5 and 22-23), a first drive circuit (24), and a second drive circuit (27), the power transistor control circuit is separately connected to the detection circuit, the first drive circuit, and the second drive circuit(The circuits are separated because they are different circuits), the first drive circuit (24) is connected to the primary power transistor (q1), and the second drive circuit (27) is connected to the auxiliary power transistor (Q2); the detection circuit (12) is configured to detect a target voltage; the power transistor control circuit (5 and 22-23) is configured to send a drive signal (from 23) for the first drive circuit or the second drive circuit based on a detection result of the detection circuit; the first drive circuit is configured to drive, based on the drive signal, the primary power transistor to be turned on or turned off (Fig. 8), and the second drive circuit is configured to drive, based on the drive signal, the auxiliary power transistor to be turned on or turned off (Fig. 8), and the control circuit is configured to: when an excitation current (primary side current) in the transformer is in a continuous state (uninterrupted), regulate the target voltage to a preset voltage threshold (Vr), and control the primary power transistor to be turned on when a first dead time ends (at t6) ; and in a switching cycle, if the excitation current in the transformer is continuous, detect the target voltage when a second dead time ends (at t3), and regulate turn-on duration of the auxiliary power transistor based on the target voltage, wherein the first dead time is a period of time after the auxiliary power transistor (q2) is turned off and before the primary power transistor is turned on (q1), the target voltage is a voltage between the first terminal of the primary power transistor and the ground (Fig. 6, 12a), in the switching cycle, the primary power transistor and the auxiliary power transistor each are turned on at least once (Fig. 8), and the second dead time is a period of time that is before the first dead time (Fig. 8) and that is after the auxiliary power transistor is turned off (q2) and before the primary power transistor is turned on (q1). (For Example; Par. 56-86 )
	Regarding Claim 3, Kyono teaches (Figures 5-8) wherein the control circuit (5, 12 and 10) is configured to: determine a comparison result between the target voltage and the preset voltage threshold (at 12), and regulate the turn-on duration of the auxiliary power transistor (q2) based on the comparison result. (For Example; Par. 56-86 )
	Regarding Claim 7, Kyono teaches (Figures 5-8), wherein the converter (at fig. 5) comprises a second capacitor (3), and two terminals of the second capacitor are respectively connected to the positive electrode and the negative electrode (at 2). (For Example; Par. 56-86 )
	Regarding Claim 8, Kyono teaches (Figures 5-8)  wherein the transformer (T1) comprises a primary- side winding (p1) and a secondary-side winding (S), a dotted terminal of the primary-side winding is connected to the first capacitor (cr), and a dotted terminal of the secondary-side winding is grounded (ground).(For Example; Par. 56-86 )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyono US 2006/0291117 in view Ohashi US 2014/0376275.
	Regarding Claim 4, Kyono teaches (Figures 5-8) wherein the second terminal of the primary power transistor (q1) is connected to the negative electrode, and the first terminal of the auxiliary power transistor (q2) is connected to the positive electrode; and the control circuit (5, 10 and 12) is configured to: when the comparison result (at 12) indicates that the target voltage is greater than the preset voltage threshold. (For Example; Par. 56-86 )
	Kyono does not teach when the comparison result indicates that the target voltage is greater than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold shorten next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.
	Ohashi teaches (Figures 4-5) when the comparison result indicates that the target voltage is greater than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result (at comparator cp) indicates that the target voltage is less than the preset voltage threshold (e.g. Vdt), shorten next turn-on duration of the auxiliary power transistor (the dead time signal is shorten at t3-t4) on a basis of the last turn-on duration (t1-t2) of the auxiliary power transistor (Fig. 5). (For Example; Par. 58-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor when the comparison result indicates that the target voltage is less than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor, as taught by Ohashi to improve the efficiency by reducing switching losses.
	Regarding Claim 5, Kyono teaches (Figures 5-8) wherein the second terminal of the primary power transistor (q1) is connected to the positive electrode, and the first terminal of the auxiliary power transistor (q2) is connected to the negative electrode; and the control circuit (5, 10 and 12) is configured to: when the comparison result (at 12) indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.
	Kyono does not teach when the comparison result indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.	Ohashi teaches (Figures 8-9) when the comparison result (comparator cp) indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result (comparator cp) indicates that the target voltage is less than the preset voltage threshold (vdt), prolong next turn-on duration  (t13-t14) of the auxiliary power transistor (Q1 or Q2) on a basis of the last turn-on (t11-t12) duration of the auxiliary power transistor (Fig. 9). (For Example; Par. 58-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include when the comparison result indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor, as taught by Ohashi to improve the efficiency by reducing switching losses.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyono US 2006/0291117 in view Bianco US 10,389,223.
	Regarding Claim 9, Kyono teaches (Figures 5-8) wherein the transformer (T1) comprises a primary- side winding (p1) and a secondary-side winding (s), a dotted terminal of the primary-side winding is connected to the first capacitor (Cr), and a dotted terminal of the secondary-side winding is connected to a rectifier (d0) of the secondary side. (For Example; Par. 56-86 )
	Kyono does not teach a synchronous rectifier on the secondary side.
	Bianco teaches (Figure 1) a synchronous rectifier (114) on the secondary side
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include w a synchronous rectifier on the secondary side, as taught by Bianco to improve the quality of rectification of the output signal on the secondary side.

Claim(s) 10, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyono US 2006/0291117 in view Montante US 2003/0197425.
	Regarding Claim 10, Kyono teaches (Figures 5-8) a power adapter (Fig. 5), comprising a converter (circuitry from 3 through D0), an AC/ DC converter (2), and a filter circuit, wherein the filter circuit (C0) is separately connected to the AC/ DC converter and the converter (different circuits); the AC/ DC converter (2) is configured to convert an alternating current in a power grid (1) into a direct current; the converter is configured to provide a DC voltage for a load (receiving Vo), the converter comprises a DC power supply (from 2), a primary power transistor (q1), an auxiliary power transistor (q2), a first capacitor (Cr), a transformer (T1), and a control circuit (at 5, 10 and 12), wherein the first capacitor (Cr) is connected in series to the transformer (T1) to form a series circuit, the series circuit is connected in parallel to a first terminal and a second terminal of the auxiliary power transistor (Q2), a first terminal of the primary power transistor (Q1) is connected to the second terminal of the auxiliary power transistor, a second terminal of the primary power transistor (q1) is connected to either a positive electrode or a negative electrode of the DC power supply (from 2), the first terminal of the auxiliary power transistor (Q2) is connected to the other electrode of the DC power supply, and the negative electrode is grounded (ground); and the control circuit comprises: a detection circuit (12), a power transistor control circuit (5 and 22-23), a first drive circuit (24), and a second drive circuit (27), the power transistor control circuit is separately connected to the detection circuit, the first drive circuit, and the second drive circuit(The circuits are separated because they are different circuits), the first drive circuit (24) is connected to the primary power transistor (q1), and the second drive circuit (27) is connected to the auxiliary power transistor (Q2); the detection circuit (12) is configured to detect a target voltage; the power transistor control circuit (5 and 22-23) is configured to send a drive signal (from 23) for the first drive circuit or the second drive circuit based on a detection result of the detection circuit; the first drive circuit is configured to drive, based on the drive signal, the primary power transistor to be turned on or turned off (Fig. 8), and the second drive circuit is configured to drive, based on the drive signal, the auxiliary power transistor to be turned on or turned off (Fig. 8), and the control circuit is configured to: when an excitation current (primary side current) in the transformer is in a continuous state (uninterrupted), regulate the target voltage to a preset voltage threshold (Vr), and control the primary power transistor to be turned on when a first dead time ends (at t6) ; and in a switching cycle, if the excitation current in the transformer is continuous, detect the target voltage when a second dead time ends (at t3), and regulate turn-on duration of the auxiliary power transistor based on the target voltage, wherein the first dead time is a period of time after the auxiliary power transistor (q2) is turned off and before the primary power transistor is turned on (q1), the target voltage is a voltage between the first terminal of the primary power transistor and the ground (Fig. 6, 12a), in the switching cycle, the primary power transistor and the auxiliary power transistor each are turned on at least once (Fig. 8), and the second dead time is a period of time that is before the first dead time (Fig. 8) and that is after the auxiliary power transistor is turned off (q2) and before the primary power transistor is turned on (q1). (For Example; Par. 56-86 )
	Kyono does not teach the filter circuit is configured to filter noise in the AC/ DC converter and the converter.
	Montante (Figure 2) the filter circuit (44) is configured to filter noise in the AC/ DC converter (22-26 and 42) and the converter (36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include the filter circuit is configured to filter noise in the AC/ DC converter and the converter, as taught by Montante to remove unwanted noises and provide a more stable output. 
	Regarding Claim 12, Kyono teaches (Figures 5-8) wherein the control circuit (5, 12 and 10) is configured to: determine a comparison result between the target voltage and the preset voltage threshold (at 12), and regulate the turn-on duration of the auxiliary power transistor (q2) based on the comparison result. (For Example; Par. 56-86 )
	Regarding Claim 16, Kyono teaches (Figures 5-8), wherein the converter (at fig. 5) comprises a second capacitor (3), and two terminals of the second capacitor are respectively connected to the positive electrode and the negative electrode (at 2). (For Example; Par. 56-86 )
	Regarding Claim 17, Kyono teaches (Figures 5-8)  wherein the transformer (T1) comprises a primary- side winding (p1) and a secondary-side winding (S), a dotted terminal of the primary-side winding is connected to the first capacitor (cr), and a dotted terminal of the secondary-side winding is grounded (ground).(For Example; Par. 56-86 )

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyono US 2006/0291117 in view Montante US 2003/0197425 and further in view of Ohashi US 2014/0376275.
	Regarding Claim 13, Kyono teaches (Figures 5-8) wherein the second terminal of the primary power transistor (q1) is connected to the negative electrode, and the first terminal of the auxiliary power transistor (q2) is connected to the positive electrode; and the control circuit (5, 10 and 12) is configured to: when the comparison result (at 12) indicates that the target voltage is greater than the preset voltage threshold. (For Example; Par. 56-86 )
	Kyono does not teach when the comparison result indicates that the target voltage is greater than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold shorten next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.
	Ohashi teaches (Figures 4-5) when the comparison result indicates that the target voltage is greater than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result (at comparator cp) indicates that the target voltage is less than the preset voltage threshold (e.g. Vdt), shorten next turn-on duration of the auxiliary power transistor (the dead time signal is shorten at t3-t4) on a basis of the last turn-on duration (t1-t2) of the auxiliary power transistor (Fig. 5). (For Example; Par. 58-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor when the comparison result indicates that the target voltage is less than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor, as taught by Ohashi to improve the efficiency by reducing switching losses.
	Regarding Claim 14, Kyono teaches (Figures 5-8) wherein the second terminal of the primary power transistor (q1) is connected to the positive electrode, and the first terminal of the auxiliary power transistor (q2) is connected to the negative electrode; and the control circuit (5, 10 and 12) is configured to: when the comparison result (at 12) indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.
	Kyono does not teach when the comparison result indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor.	Ohashi teaches (Figures 8-9) when the comparison result (comparator cp) indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result (comparator cp) indicates that the target voltage is less than the preset voltage threshold (vdt), prolong next turn-on duration  (t13-t14) of the auxiliary power transistor (Q1 or Q2) on a basis of the last turn-on (t11-t12) duration of the auxiliary power transistor (Fig. 9). (For Example; Par. 58-63)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include when the comparison result indicates that the target voltage is greater than the preset voltage threshold, shorten next turn-on duration of the auxiliary power transistor on a basis of a last turn-on duration of the auxiliary power transistor, or when the comparison result indicates that the target voltage is less than the preset voltage threshold, prolong next turn-on duration of the auxiliary power transistor on a basis of the last turn-on duration of the auxiliary power transistor, as taught by Ohashi to improve the efficiency by reducing switching losses.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyono US 2006/0291117 in view Montante US 2003/0197425 and further in view of  Bianco US 10,389,223.
	Regarding Claim 18, Kyono teaches (Figures 5-8) wherein the transformer (T1) comprises a primary- side winding (p1) and a secondary-side winding (s), a dotted terminal of the primary-side winding is connected to the first capacitor (Cr), and a dotted terminal of the secondary-side winding is connected to a rectifier (d0) of the secondary side. (For Example; Par. 56-86 )
	Kyono does not teach a synchronous rectifier on the secondary side.
	Bianco teaches (Figure 1) a synchronous rectifier (114) on the secondary side
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kyono to include w a synchronous rectifier on the secondary side, as taught by Bianco to improve the quality of rectification of the output signal on the secondary side.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838